--------------------------------------------------------------------------------

TERM SHEET

May 8, 2006

This will confirm the terms upon which FC Financial Services Inc. (“FC”) is
prepared to acquire 100% of the issued and outstanding shares of ICP Solar
Technologies Inc. (“ICP”) via an exchangeable share structure:

Acquisition Terms:

In exchange for 100% of the issued and outstanding shares of ICP, FC will: (i)
issue 20,000,000 shares of common stock, par value $0.00001 per share (the “FC
Shares”), to a trustee nominated by the stockholders of ICP, (ii) incorporate a
100% wholly owned Canadian subsidiary (“Exchangeco”) that will acquire 100% of
the issued and outstanding shares of ICP in exchange for an equal number of
exchangeable shares in Exchangeco, each exchangeable into one FC share of FC
held in trust (the “Acquisition”). The FC Shares will be issued in reliance of
registration and prospectus exemptions under applicable Canadian and U.S.
securities laws. FC will issue a non offering Canadian prospectus. FC will
cooperate to implement an exchangeable share structure or other tax friendly
structures advised by tax counsel of the Vendors, provided that this does not
require FC to issue any more than 20,000,000 FC shares

Cancellation of
Control Position:

Concurrent with the Closing of the Acquisition, the holders of 24,222,750
restricted shares of FC will agree to surrender those shares for cancellation.

Management of the
Combined Company:

Following the Acquisition, Taras Chebountchak will remain as a director of FC
for one year. All other members of the Board of Directors will be persons
nominated by the Sass Peress. The parties will enter into a voting agreement to
ensure board composition. FC will engage a chief financial officer having
experience with public companies.

Bridge Loan:

FC will provide a bridge loan of $1,000,000 US to ICP within five business days
of the execution of this term sheet. The ICP shareholders shall pledge all of
their ICP shares as security for the bridge loan. Upon closing of the
Acquisition, the bridge loan shall convert into equity at US$1 per share. In the
event that ICP and FC do not close within 90 days of the execution of this term
sheet, then the loan would be repayable by ICP to FC within 90 days.

Financing:

Closing of the Acquisition will be subject to FC completing a financing of
5,000,000 units at $1.00 US per unit, with each unit consisting of one share of
common stock and one share purchase warrant exercisable to purchase an
additional share of common stock at a price of $1.00 US per share for a period
of 18 months from closing of the financing. The investors purchasing the
financing will be granted registration rights with respect to the shares
comprising the units and the shares to be issued on exercise of the warrants. FC
will file a registration statement on Form SB-2 under the Securities Act of 1933
forthwith on Closing of the financing to be effective within 6 months of
closing. FC to have the option to structure as convertible note offering.

Use of Proceeds
from Financing:

ICP will provide the proposed use of proceeds for the funds to be received by it
prior to execution of a formal agreement.

Finders Fees:

No finders fees will be payable to anyone in respect of the transactions
described herein.

Formal Agreement:

The formal agreements which include a share exchange agreement, a support
agreement and an exchange and voting trust agreement will be prepared by counsel
for FC and reviewed by counsel for ICP with all sections and documents referring
to the exchangeable share structure being prepared by counsel for ICP and
reviewed by counsel.for FC. The formal agreements will contain, amongst other
terms and conditions, customary terms and conditions including conditions of
closing related to completion of due diligence and delivery of financial
statements.

Share Structure:

After completion of above, the share structure will be as follows:


--------------------------------------------------------------------------------


  a) Current outstanding shares of FC 30,722,750 [consisting of 25,000,000
restricted (control block) and 5,722,750 free trading (public float)].
30,722,750     b) Minus control block to be cancelled. (24,222,750)     c) Plus
shares to be issued for ICP. 20,000,000     d) Plus shares to be issued in
financing. 5,000,000              Total Outstanding at Closing. 31,500,000      
       Exercise of warrants. 5,000,000              Total (fully diluted):
36,500,000             Financing to ICP: a) Bridge Loan within 5 days of signing
agreement. $1,000,000     b) On Closing 4,000,000     c) On exercise of warrants
(18 months) 5,000,000              Total Financing: $10,000,000            
Breakdown of     Common Percentage Shareholdings on ICP Group: 20,000,000 63.49%
Closing: Public Float: 5,722,750 18.17%   Taras Chebountchak 777,250 2.47%  
Financing: 5,000,000 15.87%            Total Shares Outstanding: 31,500,000
100.00%

If the foregoing is in accordance with your understanding, please sign where
indicated below and this Term Sheet will serve as a letter of intent.

FC FINANCIAL SERVICES INC.

Per: /s/ Taras Chebountchak     Taras Chebountchak     President and CEO  

AGREED AND ACCEPTED by the undersigned shareholders of ICP representing 100% of
the issued and outstanding shares of ICP:

/s/ Sass Peress   /s/ Sass Peress NAME: Sass Peress   NAME: Peress Family Trust
Number of Shares: 3,059,441   Number of Shares: 4,000                   /s/
Arlene Ades   /s/ Joel Cohen NAME: Arlene Ades   NAME: Joel Cohen Number of
Shares: 531   Number of Shares: 319 4450\05-ICP Solar Acquisition\Term
Sheet_2006-05-01.v4.doc


--------------------------------------------------------------------------------